Citation Nr: 0723601	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  06-22 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left elbow 
disorder. 

3.  Entitlement to service connection for a headache 
disorder.

4.  Entitlement to service connection for a hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION


Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had service from April 1997 to December 2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  

In December 2006 the veteran had a video conference hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims file.

The record raises the issues of entitlement to service 
connection for a bilateral wrist disorder and a right elbow 
disorder.  While the veteran at his video conference hearing 
indicated that the initial claim was for a right elbow 
disorder and not a left elbow disorder, the evidence shows 
that the veteran filed a new claim for entitlement to service 
connection for the right elbow disorder and bilateral wrist 
disorder in November 2005.  Hence, these issues are not 
currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
consideration.  
 
The appeal as to the issue of entitlement to service 
connection for a right knee disorder is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC. 
Consistent with the instructions below VA will notify you of 
the further action required on your part.


FINDINGS OF FACT

1. The preponderance of the competent evidence is against 
finding that the veteran has a chronic left elbow disorder.

2. The preponderance of the competent evidence is against 
finding that the veteran has a chronic headache disorder.  

3. The preponderance of the competent evidence is against 
finding that the veteran has a chronic hearing loss.

4. The preponderance of the competent evidence is against 
finding that the veteran has tinnitus.


CONCLUSIONS OF LAW

1.  A left elbow disorder was not incurred in or aggravated 
during military service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 
(2006).

2. A headache disorder was not incurred in or aggravated 
during military service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303.

3.  A hearing loss disorder was not incurred in or aggravated 
during military service, and a sensorineural hearing loss may 
not be presumed to have been so incurred. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2006).

4.  Tinnitus was not incurred in or aggravated during 
military service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in February 2005 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part VA 
will attempt to obtain.   VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession.  
While the appellant may not have received full notice prior 
to the initial decision, after pertinent notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and the claims 
were readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 

Analysis

The veteran contends that he incurred a left elbow disorder, 
headache disorder, hearing loss, and tinnitus during 
service.  He gives no specific incident for the hearing loss 
and tinnitus other than exposure to artillery fire in 
service.  He reported injuring his left elbow during a fall.  
He reported headaches for a two month period during service.

Regarding VA's duty to assist, it is noteworthy that service 
medical records from the veteran's period of service are not 
available. In such a situation there is a heightened duty to 
assist a claimant in developing his claims. 0'Hare v. 
Derwinski, 1 Vet. App. 365 (1991). There is also a heightened 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit-of-the-doubt 
rule. See Cromer v. Nicholson, 19 Vet. App. 215 (2005). The 
RO made exhaustive efforts to obtain the service medical 
records. In a February 2005 letter, the RO explained to the 
veteran that the records could not be located, and requested 
him to submit any records in his possession. The letter 
further explained what he could submit as alternate evidence 
if he did not have any records in his possession. The veteran 
indicated in March 2005 correspondence that he had no further 
evidence to submit. 

An April 2005 RO memorandum in the file again noted the 
unavailability of service medical records.  

Subsequently in September 2005 the veteran submitted a 
summary listing of radiological reports including a December 
2002 normal computerized tomography scan of the brain which 
noted a two month history of progressive worsening of 
headaches. (post orbital/bitemporal). A neurological 
examination however was normal.

At a January 2006 VA examination the veteran reported a 
history of migraine headaches, and several other conditions 
none of which had been diagnosed by a physician or treated 
since service.  The examiner offered no nexus medical 
opinions linking any claimed disorder to service.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty during active 
military service or, if preexisting such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. In 
addition, service connection may also be warranted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).
 
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).

The threshold question that must be addressed in claim 
seeking service connection is whether the veteran actually 
has the disabilities for which service connection is sought. 
In the absence of proof of a present disability, there is no 
valid claim. See Brammer v. Derwinski, 3 Vet. App. 223,225 
(1992).  Moreover, service connection may not be granted 
where there is no competent evidence linking a current 
disorder to service.

Here, the veteran has not presented (or identified) any 
competent (medical) evidence that he now has a left elbow 
disorder, headache disorder, hearing loss disorder, or 
tinnitus; and there is no competent evidence that any of 
these claimed disorders are related to service.   The veteran 
was specifically advised that to establish service connection 
for a claimed disability, as a threshold requirement he must 
show he actually has such disability. As was noted 
previously, since the service medical records from the 
veteran's period of service are not available, there is a 
heightened duty to assist him (and to resolve doubt in his 
favor). 

As there is no evidence of a current left elbow disorder, 
headache disorder, hearing loss disorder, or tinnitus, 
additional development for an opinion as to a possible nexus 
between such disabilities and the veteran's military service 
is not necessary. 38 C.F.R. § 3.159. 

The Board considered the appellant's own opinion as to the 
etiology of these disorders.  Notably, however, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Because the veteran is a layperson, his own 
opinion that he has a left elbow disorder, headache disorder, 
hearing loss, or tinnitus resulting from injuries is not 
competent evidence.  Consequently, the threshold requirement 
for establishing service connection, i.e., competent evidence 
that the veteran now has a chronic disability of either the 
left elbow, a headache disorder, hearing loss disorder, or 
tinnitus is not met.

Accordingly, the weight of the evidence is against finding 
that the veteran has a service-related left elbow, headache, 
hearing loss, or tinnitus disorder.  Hence, service 
connection is denied. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 
3.303.


ORDER

Entitlement to service connection for a left elbow disorder 
is denied. 

Entitlement to service connection for a headache disorder is 
denied. 

Entitlement to service connection for a hearing loss disorder 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The veteran testified that during service he suffered a torn 
right meniscus and anterior cruciate ligament.  He reports 
undergoing meniscus surgery in January 2002.

In May 2005, the RO denied service connection because the 
medical evidence of record did not reveal any clinically 
diagnosed right knee condition.  In addition there were no 
service medical records showing treatment for a right knee 
injury.  

Subsequently in August 2005, the veteran submitted a copy of 
a December 2001 radiological report for the right knee which 
he personally secured from Naval Hospital Camp Lejeune, North 
Carolina.

In January 2006, the veteran underwent a fee based VA 
examination. At that time the veteran reported that the right 
knee was injured in 2000.  He did not report being treated or 
diagnosed with a right knee disorder.  On examination there 
was evidence of crepitus but the right knee joint appeared to 
be within normal limits.  The examiner failed to note any 
evidence of the reported right meniscus surgery.

In a March 2006 addendum to the VA examination, the examiner 
diagnosed a chronic right knee sprain based on decreased 
range of motion, crepitus, pain, fatigue, and lack of 
endurance.

At a December 2006 video conference hearing the veteran 
testified that he underwent an MRI in July 2001 and an x-ray 
in December 2001.  In January 2002 he underwent surgery to 
repair a torn right meniscus.  After four months of therapy 
he was returned to full duty.  

In January 2007 the service representative submitted a copy 
of a July 2001 magnetic resonance imaging scan report noting 
an impression of a torn posterior horn medial meniscus; 
sclerosis of medial femoral condyle that articulated with the 
posterior horn; anterior cruciate ligament fibers which may 
not be completely intact; and a negative right knee.

The service records are not available and the only medical 
records from his period of service are the radiological and 
MRI reports noted above.  There is no medical evidence of any 
treatment or surgery of the right knee during service.  

At his January 2006 VA examination the evidence of the July 
2001 MRI report and the December 2001 x-ray report may not 
have been provided to the examiner.  Likewise, although the 
veteran testified to undergoing surgery to repair a right 
meniscus tear, physical examination did not address the 
presence or absence of any surgical scars or surgical 
residuals about the right knee.  

On remand the Board directs the RO to submit the claims file 
and available medical records to the January 2006 VA fee 
based examiner.  The examiner is to review the examination 
report and his notations, and provide a diagnosis of any 
current right knee disorder.  For each disorder identified, 
the examiner is to opine whether it is at least as likely as 
not, i.e., is there a 50/50 chance that the disorder began or 
was aggravated during the veteran's period of service.  

A medical opinion should be provided specifically addressing 
the veteran's report of right meniscus surgery in January 
2002, and the apparent lack of any surgical scars reported in 
the aforementioned examination.

Finally, prior to arranging for the appellant to undergo 
further examination, the RO should obtain and associate with 
the claims file all outstanding pertinent medical treatment 
records for the right knee disorder since December 2002.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1. Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2006), the RO 
must notify the veteran what specific 
information and evidence is needed to 
establish a disability rating and an 
effective date for the claim on appeal.  
The veteran must be notified what 
specific portion of any needed evidence 
VA will secure, and what specific portion 
of any needed evidence he himself must 
submit.  The RO must advise the veteran 
to submit all pertinent evidence not 
already on file that is held in his 
possession.  The RO must also notify the 
veteran that, if requested, VA will 
assist him in obtaining pertinent records 
of treatment from private medical 
professionals, or other evidence, 
provided that he furnishes sufficient, 
identifying information and 
authorization.

2. The RO should forward the claims 
folders to the VA fee based examiner who 
examined the veteran in January 2006. The 
examiner must discuss the evidence of 
record submitted subsequent to his 
examination, including the July 2001 
magnetic resonance imaging report, and 
December 2001 radiology report which 
arguably supports the claim of a right 
knee injury during service.  In the event 
that the physician who examined the 
veteran in January 2006 is unavailable, 
the claims folders must be reviewed by a 
similarly credentialed physician.

After reviewing the claim folder, by 
means of an addendum report, the 
physician must opine in writing whether 
it is at least as likely as not, i.e., is 
there a 50/50 chance, that any current 
right knee disorder began or was 
aggravated during service.  In the event 
that the examiner opines that the 
veteran's right knee disorder is related 
to his military service, the examiner 
must opine what verified in- service 
event caused any current right knee 
disorder. A complete rationale for any 
findings/opinions expressed must be 
provided.

If the reviewing physician concludes that 
an opinion cannot be offered without 
resorting to speculation then he or she 
should state so in the addendum report.

3. Following completion of the foregoing, 
the RO should review the addendum to the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  Thereafter, the RO must prepare a new 
rating decision and readjudicate the 
issue of entitlement to service 
connection for a right knee disorder on 
the basis of all the evidence on file and 
all governing legal authority.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case which should include a 
summary of the evidence and all laws and 
regulations pertinent to the issue.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office. Kutscherousky v. West, 12 Vet. App. 369 (1999


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


